Per Curiam:

The motions to affirm are granted and the judgment is affirmed. (1) North *679Coast Transportation Co. v. United States, ante, p. 668; (2) Chesapeake & Ohio R. Co. v. United States, 283 U. S. 35, 41-43; United States v. Baltimore & Ohio R. Co., 293 U. S. 454, 464-5; United States v. Pan American Petroleum Corp., 304 U. S. 156, 158; Interstate Commerce Commission v. City of Jersey City, 322 U. S. 503, 512-13; (3) McLean Trucking Co. v. United States, 321 U. S. 67, 86.
Mr. Wilmer A. Hill for appellant.
Solicitor General Fahy and Mr. Daniel W. Knowlton for the United States et al., and Messrs. William A. Roberts and James E. Wilson for the Smoky Mountain Stages, respondents.